United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                                                               June 27, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-30046
                     ____________________________



                          PAULA M. ZERINGUE

                                          Plaintiff - Appellee -
                                          Cross-Appellant

                                 v.

     UNION TEXAS PETROLEUM CORP.; ATLANTIC RICHFIELD COMPANY

                                       Defendants - Appellants-
                                          Cross-Appellees



            Appeal from the United States District Court
                 For the Middle District of Louisiana
                            99-CV-471-B

Before DAVIS, JONES, BENAVIDES, Circuit Judges

PER CURIAM:*

     For essentially the reasons stated in the district court’s

May 31, 2001, Opinion, we AFFIRM.

AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.